DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 10 and 17 recite “a controller configured to actuate an actuator based on an encoded code” and “means for actuating an actuator based on an encoded code,” respectively. However, the disclosure does not reasonably convey that the position sensor controls an actuator in any way. The only recitation of an actuator per se is “In various embodiments, the computer system may include Internet of Things (IoT) devices. IoT devices may include objects embedded with electronics, software, sensors, determine the longitudinal displacement of the hydraulic piston 120” and “The position sensor 105 measures the longitudinal displacement of the hydraulic piston 120” (emphasis added) with no mention of control. Nowhere in the disclosure is there any indication that the measurements are used as controls for the actuator, as opposed to merely indicators of actuator position. Furthermore, the only mentions of “control” or “controller” similarly only refer to measurements, and not to any actuation signal. For example, paragraph [0046] of the specification recites “the controller 325 may determine the relative position and the placement angle (e.g., radial, axial) of the magnets (e.g., 315A and 3151B) on the source carrier 320 from the magnitude and polarity of the sensor outputs” (emphasis added). The disclosure therefore would not lead one having ordinary skill in the art at the time the invention was filed that Applicant was in possession of ““a controller configured to actuate an actuator based on an encoded code” or “means for actuating an actuator based on an encoded code” as called for in claims 10 and 17, respectively. Claims 10 and 17 are therefore rejected as failing the written description requirement of 35 U.S.C. 112(a).
Claims 18-20 are dependent on claim 17, and are rejected for substantially the same reasons.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed with respect to the rejections made in view of 112(a), above, the disclosure does not reasonably convey any “means for actuating an actuator based on an encoded code” as called for in claim 17. Since the “means for” recitation invokes 112(f), “The Corresponding Structure Must Be 
Claims 18-20 are dependent on claim 17 and are rejected for substantially the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirste et al. (Pub. No. US 2013/020086 A1; hereafter Kirste).
 	Regarding claims 1 and 11, Kirste discloses an extended range position sensor comprising: a source carrier comprising: a plurality of magnets fixedly coupled to the source carrier, the magnets being cascaded in a first predetermined spatial relationship relative to one another, wherein each magnet in the plurality of magnets is arranged in one of at least two distinct predetermined orientations, wherein a spatially ordered sequence of distinct predetermined orientations of the plurality of magnets maps one-to-one with a De Bruijn sequence (see Kirste Fig. 2, items 18 and 20. See also paragraphs [0050]-[0053] “the absolute code sequence B of the absolute track 18 is formed from a linking of a first sequence B1 of length 16 and of a second sequence B2 of length 16…Both sequences B1 and B2 are De Bruijn sequences 

 	Regarding claims 2 and 12, Kirste discloses the extended range position sensor of claims 1 and 11, respectively, wherein each code in the finite number of codes corresponds to a unique relative position between the plurality of magnets and the plurality of magnetic field sensors (see Kirste paragraph [0056] which explains how the output of the magnetic sensors is unique to the relative position of the magnetic strip and the sensors).  

 	Regarding claim 3, Kirste discloses the extended range position sensor of claim 1, wherein the plurality of magnetic field sensors comprise anisotropic magneto-resistive elements (see Kirste paragraph 

 Regarding claims 4 and 13, Kirste discloses the extended range position sensor of claims 1 and 11, respectively: wherein the source carrier extends longitudinally, and the plurality of magnets are longitudinally spaced along the source carrier (see Kirste Fig. 2, items 18 and 20), wherein the reference carrier extends longitudinally, and the plurality of magnetic field sensors are longitudinally spaced along the reference carrier (see Kirste Fig. 2, items 26-1 thru 26-4 and 28), wherein the source carrier and the reference carrier are disposed laterally adjacent and parallel to, one another (see Kirste Fig. 2, while above one another in the orientation of the figure, from another angle they would be laterally adjacent), and, wherein the reference carrier and the source carrier are configured to translate longitudinally relative to one another (see Kirste Fig. 2, X-axis direction).  

 Regarding claims 5 and 14, Kirste discloses the extended range position sensor of claims 1 and 11, respectively: wherein the source carrier exhibits rotational symmetry, and the plurality of magnets are spaced at different radial angles along the source carrier, wherein the reference carrier and the source carrier are configured to rotationally translate relative to one another (see Kirste, embodiment of Fig. 4).  

 	Regarding claims 6 and 15, Kirste discloses the extended range position sensor of claims 1 and 11, respectively, wherein the at least two distinct predetermined orientations comprise an axial orientation and a radial orientation (see Kirste Fig. 2, item 18, the N or S pole orientation can be construed as an axial orientation, and each pole is in one of those orientations, as called for in claim 1.).  



 	Regarding claims 8 and 16, Kirste discloses the extended range position sensor of claims 1 and 11, respectively, wherein each magnet in the plurality of magnets is equidistantly spaced from consecutively spaced magnets in the plurality of magnets (see Kirste paragraph [0045] “The interval between two successive absolute markings 22 is the same as the interval between two successive incremental markings 24 and is denoted as the pole pitch p. The pole pitch p is preferably constant for all markings along the absolute track 18 and the incremental track 20”).  

 	Regarding claim 9, Kirste discloses the extended range position sensor of claim 1, further comprising an encoder configured to encode the plurality of output signals as one of a finite number of codes (see Kirste Fig. 2, item 10, the device is a linear encoder).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirste in view of Shimizu et al. (U.S. Patent No. 8,659,290 B2; hereafter Shimizu).
 	Regarding claim 10, Kirste discloses the extended range position sensor of claim 1, but does not disclose a controller configured to actuate an actuator based on an encoded code corresponding to a specific relative position between the plurality of magnets and the plurality of magnetic field sensors.  
	 Shimizu discloses that it was well known in the art at the time the invention was filed to utilize a linear encoder with a uniquely identifiable magnetic pole array as part of a closed-loop feedback system for controlling a linear actuator (see Shimizu Figs. 3 and 4, which discloses the unique magnetic sensing pattern of the magnetic sensing elements, and Fig. 6 which discloses controlling a linear actuator, and col. 7, ll. 7-10 “It is possible to determine the pitch number of the magnetic pole of the magnetic pole array 30 which is currently being detected, and provide feedback control for the linear motor.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the linear encoder of Kirste to control an actuator like that in Shimizu in order to provide a simple construction absolute position sensing device as taught by Kirste for closed loop feedback control.

Regarding claim 17, Kirste discloses an extended range position sensor comprising: a source carrier comprising: a plurality of magnets fixedly coupled to the source carrier, the magnets being cascaded in a 
 	Kirste does not disclose a means for actuating an actuator based on an encoded code corresponding to a specific relative position between the plurality of magnets and the plurality of magnetic field sensors.
	Shimizu discloses that it was well known in the art at the time the invention was filed to utilize a linear encoder with a uniquely identifiable magnetic pole array as part of a closed-loop feedback system for controlling a linear actuator (see Shimizu Figs. 3 and 4, which discloses the unique magnetic sensing pattern of the magnetic sensing elements, and Fig. 6 which discloses controlling a linear actuator, and 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the linear encoder of Kirste to control an actuator like that in Shimizu in order to provide a simple construction absolute position sensing device as taught by Kirste for closed loop feedback control.

Regarding claim 18, Kirste discloses the extended range position sensor of claims 1 and 11, respectively: wherein the source carrier extends longitudinally, and the plurality of magnets are longitudinally spaced along the source carrier (see Kirste Fig. 2, items 18 and 20), wherein the reference carrier extends longitudinally, and the plurality of magnetic field sensors are longitudinally spaced along the reference carrier (see Kirste Fig. 2, items 26-1 thru 26-4 and 28), wherein the source carrier and the reference carrier are disposed laterally adjacent and parallel to, one another (see Kirste Fig. 2, while above one another in the orientation of the figure, from another angle they would be laterally adjacent), and, wherein the reference carrier and the source carrier are configured to translate longitudinally relative to one another (see Kirste Fig. 2, X-axis direction).  

 Regarding claim and 19, Kirste discloses the extended range position sensor of claims 1 and 11, respectively: wherein the source carrier exhibits rotational symmetry, and the plurality of magnets are spaced at different radial angles along the source carrier, wherein the reference carrier and the source carrier are configured to rotationally translate relative to one another (see Kirste, embodiment of Fig. 4).  

 	Regarding claim 20, Kirste discloses the extended range position sensor of claims 1 and 11, respectively, wherein the at least two distinct predetermined orientations comprise an axial orientation 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        1/27/2022